Dismissed and Memorandum Opinion filed April 15, 2004












Dismissed and Memorandum Opinion filed April 15, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00077-CV
____________
 
ANNE-HELENE DUBOIS,
Appellant
 
V.
 
EYE CENTER
OF TEXAS,
EDWARD C. WADE, M.D., and RANDALL REICHLE, Appellees
 

 
On Appeal from the
125th District Court
Harris County, Texas
Trial Court Cause No.
03-04443
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a a judgment signed
September 25, 2003.  Appellant filed a
timely motion for new trial on October 22, 2003.  Appellant=s notice of appeal was filed on
January 14, 2004.
When appellant has filed a timely motion for new trial, motion
to modify the judgment, motion to reinstate, or request for findings of fact
and conclusion of law, the notice of appeal must be filed within ninety days
after the date the judgment is signed. See Tex. R. App. P. 26.1(a).




Appellant=s notice of appeal was not filed timely.  The deadline for filing the notice of appeal
was December 24, 2003.  Although December
24th is a state holiday, it is not a legal holiday that would extend the filing
deadline.  Tex. Gov=t Code Ann. '' 662.003(b), 662.021(2) (Vernon 1994
& Supp. Pamph. 2004).  
A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time
allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. 
See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 9 (1997)
(construing the predecessor to Rule 26). 
Appellant=s notice of appeal was not filed within the fifteen-day
period provided by Tex. R. App. P. 26.3.
On March 2, 2003, appellees filed a motion to dismiss,
asserting that this Court is without jurisdiction to entertain the appeal
because the notice of appeal was not timely filed.  Appellant=s response fails to demonstrate that
this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 15, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.